Citation Nr: 1603735	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for a heart disability, including paroxysmal supraventricular tachycardia; and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for concussion.

4.  Entitlement to service connection for a chronic headache disability, including secondary to inservice concussion.
 
5.  Entitlement to an initial evaluation in excess of 100 percent for residuals of prostate cancer, prior to January 1, 2012.

6.  Entitlement to a compensable evaluation for residuals of prostate cancer, since January 1, 2012.

7.  Entitlement to an effective date prior to October 18, 2011, for the award of service connection for residuals of prostate cancer.

8.  Entitlement to an effective date prior to October 18, 2011, for the award of service connection for tinnitus.

9.  Entitlement to an effective date prior to October 18, 2011, for the award of service connection for erectile dysfunction.

10.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issues of entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder, with secondary alcohol dependence and cannabis abuse; entitlement to an effective date prior to October 18, 2011, for the award of service connection for posttraumatic stress disorder, with secondary alcohol dependence and cannabis abuse; and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities, have been perfected, but not yet certified to the Board.  The Board's review of the electronic claims file reveals that the RO is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The Board's decision below concludes that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a heart disability, including paroxysmal supraventricular tachycardia.  The reopened claim, along with the issues of entitlement to an initial evaluation in excess of 100 percent for residuals of prostate cancer, prior to January 1, 2012; entitlement to a compensable evaluation for residuals of prostate cancer, since January 1, 2012; entitlement to an effective date prior to October 18, 2011, for the award of service connection for residuals of prostate cancer; entitlement to an effective date prior to October 18, 2011, for the award of service connection for tinnitus; entitlement to an effective date prior to October 18, 2011, for the award of service connection for erectile dysfunction; and entitlement to an initial compensable evaluation for erectile dysfunction are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In November 1971, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for a heart disability; the Veteran did not appeal this decision or submit any pertinent evidence within the appeal period.

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a heart disability, including paroxysmal supraventricular tachycardia.

3.  The Veteran's current hearing loss is not related to his military service.


4.  No current residuals of an inservice concussion are shown.

4.  A current diagnosis of a chronic headache disability is not shown.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a heart disability, including paroxysmal supraventricular tachycardia.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

3.  The criteria for service connection for concussion have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a chronic headache disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The RO's November 2011, January 2012, and June 2013 letters advised the Veteran of both the criteria to reopen his claim seeking entitlement to service connection for a heart disability, including paroxysmal supraventricular tachycardia; and the criteria for establishing service connection for each of the disabilities on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In June 2013, the Veteran was provided with an audiological examination.  After reviewing the Veteran's electronic claims file, reviewing with the Veteran his history of hearing loss, and examining the Veteran, the examiner provided a medical opinion concerning the etiology of the Veteran's current hearing loss and provided supporting rationale for the opinion expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

An examination or medical opinion is not required to adjudicate the Veteran's electronic claims seeking service connection for concussion and for headaches, including secondary to inservice concussion.  The evidence of record does not show treatment for or complaints of either of these disabilities during the Veteran's military service.  There is also no evidence of current residuals of a concussion or headache disability.  

There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. General Legal Criteria and Analysis

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A.  Whether New and Material Evidence has been submitted to Reopen a Claim of Service Connection for a Heart Disability, Including 
Paroxysmal Supraventricular Tachycardia.

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In November 1971, the RO issued a rating decision which denied the Veteran's claim seeking service connection for a heart disability.  The RO's November 1971 rating decision denied service connection for a heart disability on the basis that no heart disability was shown currently.  Notice of the RO's November 1971 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision or submit any pertinent evidence within the appeal period.  38 C.F.R. § 3.156(b).  Accordingly, that decision is final.  38 U.S.C.A. § 7105.

In October 2011, the Veteran filed to reopen his claim of entitlement to service connection for a heart disability.  Evidence received since the RO's November 1971 rating decision includes February 2002 and July 2007 VA treatment reports showing diagnoses of paroxysmal supraventricular tachycardia.  Thus, evidence of a current heart disability has been received.  
  
This evidence is not cumulative or redundant of the evidence previously of record.  In addition, the new evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a heart disability.  Therefore, it is new and material, and reopening the claim of entitlement to service connection for a heart disability, including paroxysmal supraventricular tachycardia, is warranted.

B.  Bilateral Hearing Loss.

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent as to any complaints or diagnoses of hearing loss.  The Veteran's January 1971 separation examination noted that his ears were normal on physical examination.  The report also noted that his hearing was 15/15, bilaterally, on whispered voice and spoken voice testing.

In August 1971, a VA physical examination was conducted.  The examination report noted that the Veteran's ear canals were clear, and that his ear drums were normal.  The report also indicated that no hearing loss was noted.

In October 2011, the Veteran filed his present claim seeking service connection for bilateral hearing loss.  He attributes this disorder to his inservice exposure to loud engines, turbines, and the loading and firing of naval artillery.  In support of his claim, he submitted statements from family members indicating that he had hearing loss for a "very long time."

In August 2012, a VA audiological examination was conducted.  An audiological evaluation revealed findings of high frequency sensorineural hearing loss, bilaterally, which met VA's standard for a hearing loss disability under 38 C.F.R. § 3.385.  

In June 2013, a second VA audiological examination was conducted.  An audiological evaluation performed at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
30
LEFT
20
20
15
25
30

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 20 decibels in the right ear and 22 decibels in the left ear.  Speech recognition ability was 88 percent in the right and 84 percent in the left ear, which meets VA's standard for a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The report concluded with a diagnosis of sensorineural hearing loss in the frequency range of 6000 Hertz or higher.  The VA examiner then opined that the Veteran's bilateral hearing loss was "less likely than not" related to his military service.  In support of this opinion, the VA examiner noted that the audiological evaluation conducted pursuant to the Veteran's entrance examination revealed normal findings in both ears, and that the audiological evaluation conducted pursuant to his separation examination noted findings of 15/15 on whispered voice testing.  The VA examiner further noted that there was no complaint or mention of hearing loss in the Veteran's service treatment records, and that the Veteran's current audiogram revealed mild hearing loss in the high frequencies.  Finally, the examiner noted that research has not revealed any evidence to indicate late onset hearing loss occurs thirty to forty years after noise exposure.  Based on these findings, the examiner opined it was "less likely than not" that the Veteran's current mild hearing loss is related to his military noise exposure.

The Board finds that Veteran's statements are competent evidence to relate a history of noise exposure during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Board finds that the Veteran was exposed to noise during his active duty service.    

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for bilateral hearing loss.  The Veteran's service treatment records are silent as to any complaint or diagnosis of bilateral hearing loss.  His April 1971 separation examination listed his ears as normal, and an audiological evaluation conducted at that time revealed 15/15 hearing acuity, bilaterally, on whispered voice testing.  Following his separation from service, an August 1971 VA physical examination noted that the Veteran's ear canals were clear and his ear drums were normal.  The report also indicated that no hearing loss was shown.  The first post service complaint or diagnosis of bilateral hearing loss is not shown until 2012, over 40 years after the Veteran's discharge from military service.  

After reviewing all of the evidence in the electronic claims file, the VA examiner in June 2013 opined that the Veteran's current bilateral hearing loss was "less likely than not" related to his military service.  The Board finds this opinion to be most probative evidence as to whether the Veteran currently has any hearing loss related to his military service.

While the Veteran's inservice noise exposure is not disputed, the Veteran's statements regarding causation are not competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, there is no competent evidence linking any current hearing loss to noise exposure during service.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral hearing loss.  As there is no doubt to be resolved, service connection for bilateral hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Concussion and Chronic Headache Disability

The Veteran is seeking service connection for concussion and for a chronic headache disability.  In a December 2012 statement, the Veteran indicated that he had "perhaps" incurred a concussion as a result of the jarring noise to which he was exposed while loading and firing naval artillery in the service.  An August 2013 report of contact noted that the Veteran stated he did not experience a head injury during service, but that the loud noise he was exposed to during service caused a concussion or shell shock.  As a result, he claims that he now had headaches and sensitivity to light.  

In support of his claim, the Veteran submitted internet articles on concussions.  However, the internet articles submitted by the Veteran are generic in nature, and do not support the conclusion that he currently has residuals of an inservice concussion or currently has a chronic headache disability.  Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991). 

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for residuals of a concussion or headaches.  No current residuals of an inservice concussion are shown in his post service medical treatment records.  Moreover, a current diagnosis of a chronic headache disability is not shown.  

While the Veteran's statements are competent evidence to report having a headache, the Veteran as a layperson has not been shown to be capable of making medical conclusions; thus, his statements regarding a current diagnosis of a chronic disability are not competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Despite the Veteran's claims herein, there is no indication that he has ever sought any treatment for either his claimed concussion or headache disability.  A July 2007 VA treatment report noted that the Veteran denied having any history of head trauma or headaches.  Subsequent VA treatment reports, dated in March 2011, August 2012, March 2014, noted that he denied having any headaches.  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added).  

In the absence of competent medical evidence of any current residuals of a concussion or a chronic headache disability, the criteria for establishing service connection for these conditions have not been established.  Id.  Therefore, the preponderance of the evidence is against the Veteran's claims.  As there is no doubt to be resolved, service connection for concussion or a chronic headache disability is not warranted.


ORDER

New and material evidence has been submitted, the claim of entitlement to service connection for a heart disability, including paroxysmal supraventricular tachycardia, is reopened, and to that extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for concussion is denied.

Service connection for headaches, including secondary to inservice concussion, is denied.



REMAND

A.  Reopened Claim for Heart Disability

The Veteran served on active duty in the Navy from May 1969 to February 1971.  A preinduction medical history report, completed in April 1969, noted his complaints of palpitation or pounding heart, pain or pressure in the chest, shortness of breath, and dizziness or fainting spells.  His April 1969 preinduction physical examination noted that his heart was normal.  His service treatment reports are silent as to any complaints or findings of a heart disability.

Soon after his separation from service, in May 1971, the Veteran filed a claim seeking service connection for a "heart ailment - fast heart beat."  In August 1981, a VA cardiac examination was conducted.  The report of this examination noted the Veteran's history of rapid heart action while in the Navy.  Although the examination report concluded with a diagnosis of no cardiac disease found, the examiner stated, "[i]t is interesting to note that after running in place the [Veteran's] heart accelerated to approximately 120 beats per minute and rapidly slowed to a base line of about 80 when [the Veteran] took deep breaths."  The examiner also noted that careful examination of the Veteran's electrocardiogram revealed a slight sinus arrhythmia.

A February 2002 VA hospitalization report noted the Veteran's history of rapid heart rhythms which have been occurring on an intermittent basis of rather long-standing nature since the Veteran's childhood; and that holding his breath in the form of a Valsalva maneuver would usually abort the episode.  The report listed a diagnosis of paroxysmal supraventricular tachycardia - atrioventricular reentrant tachycardia.  Subsequent VA treatment records reflect ongoing treatment for paroxysmal supraventricular tachycardia.

Under these circumstances, the Board finds that an examination is necessary to determine whether the Veteran's current heart disability, diagnosed as paroxysmal supraventricular tachycardia, was incurred in or aggravated during the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377, n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms). 

B.  Manlicon Issues

In June 2015, the RO issued a rating decision which awarded service connection for residuals of prostate cancer, tinnitus, and erectile dysfunction, effective October 18, 2011.  The June 2015 rating decision assigned the residuals of prostate cancer a 100 percent disability rating, effective October 18, 2011, which was later reduced to a noncompensable (0 percent) evaluation, effective January 1, 2012; and assigned the erectile dysfunction an initial noncompensable evaluation.  In July 2015, the Veteran timely filed a notice of disagreement contesting the effective dates for these awards of service connection, and the initial evaluations assigned to the Veteran's residuals of prostate cancer and erectile dysfunction.

The RO has not provided the Veteran with a statement of the case in response to the Veteran's notice of disagreement.  Because the notice of disagreement placed the issues in appellate status, the issues must be remanded for the RO to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is remanded to the RO for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his heart disability claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the electronic claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate VA examination to determine whether his current heart disability, diagnosed as paroxysmal supraventricular tachycardia is related to his military service.  The electronic claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, inservice and post service medical treatment reports, his post service VA cardiac examination performed in August 1971, and with consideration of the Veteran's statements, the examiner must indicate whether the Veteran's paroxysmal supraventricular tachycardia was caused or aggravated by the Veteran's military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

5.  Thereafter, the Veteran and his attorney should be issued a statement of the case on the issues of : (1) Entitlement to an initial evaluation in excess of 100 percent for residuals of prostate cancer, prior to January 1, 2012; (2) Entitlement to a compensable evaluation for residuals of prostate cancer, since January 1, 2012; (3) Entitlement to an effective date prior to October 18, 2011, for the award of service connection for residuals of prostate cancer; (4) Entitlement to an effective date prior to October 18, 2011, for the award of service connection for tinnitus; (5) Entitlement to an effective date prior to October 18, 2011, for the award of service connection for erectile dysfunction; and (6) Entitlement to an initial compensable evaluation for erectile dysfunction.  The RO must inform the Veteran and his representative of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to any of these issues, the RO should ensure that all indicated development is completed before these issues are certified to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


